Citation Nr: 1435973	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Munroe Regional Medical Center in Ocala, Florida from December 1, 2010 through December 3, 2010.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to June 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of determinations dated in December 2010, January 2011, February 2011, and March 2011 of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  In those decisions, the VAMC informed the Veteran that it was denying payments for care provided to him by the Munroe Regional Medical Center (MRMC) for the period beginning November 29, 2010, on the basis that the care was non-emergent.  Records in the file show the Veteran was admitted to the MRMC on November 29, 2010 and was discharged from there on December 3, 2010.  The Veteran appealed the VAMC's determinations in March 2011, arguing that he was admitted to the MRMC in an emergency situation and presenting a medical opinion from his private physician.  

According to an April 2011 statement of the case, a VAMC physician reviewed the Veteran's medical records and approved payment for inpatient services from November 29, 2010 through November 30, 2010, but that payment for medical care after November 30, 2010 was denied.  The Veteran seeks payment for medical care received at the MRMC from December 1, 2010 through December 3, 2010.

In April 2011, the Veteran requested a hearing before a Veterans Law Judge, but he did not appear for a hearing scheduled for August 2013 and has provided no reason for his non-appearance.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was admitted to the MRMC from the emergency department on November 29, 2010 for chest pain.  He was thereafter treated for congestive heart failure exacerbation and coronary artery disease.  Among his service-connected conditions is coronary artery disease, rated as 60 percent disabling.  Under 38 U.S.C.A. § 1728, a veteran may be entitled to VA payment or reimbursement of emergency services rendered to him for a service-connected condition in a non-VA facility.  VA has paid for the emergency transportation and emergency care the Veteran received from November 29, 2010 through November 30, 2010; however, VA has made no payment for services rendered from December 1, 2010 through December 3, 2010 (when the Veteran was discharged from the MRMC), finding that the Veteran was stable for transfer to a VA hospital at that time.  The Board can discern no statement or opinion in the claims file of a VA physician or clinician who concluded the Veteran was stable for transfer to a VA facility for continuation of treatment.  

Claims for payment or reimbursement of the costs of treatment not previously authorized may only be approved for continued, non-emergency treatment, if:  (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), and the transfer of the Veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.121(b) (2013).  

Private billing records and health insurance claim forms associated with the claims file show that the MRMC was aware that the Veteran had no insurance other than his eligibility for VA care.  However, the non-VA facility has not furnished any records other than various medical reports (admission record, physicians' progress notes and consultation reports, and laboratory records), which do not show whether the Veteran's private physicians attempted to contact VA, or whether there were any other individuals who would have been designated to make contact with VA, for the purpose of requesting a transfer of the Veteran to the VA facility for continuation of treatment.  

Additionally, in March 2011 the Veteran provided a medical release (VA Form 21- 4142) to VA to obtain medical treatment records from Dr. Te, his treating physician who sent him to the emergency room on November 29, 2010.  It does not appear that the VAMC has attempted to obtain any relevant records from Dr. Te.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all statements or opinions by a VA physician/clinician in regard to the Veteran's inpatient medical status during his hospital stay at the MRMC from November 29, 2010 through December 3, 2010, particularly any finding as to whether the Veteran was stable for transfer to a VA hospital during that period for continuation of treatment.  If no such opinion is available, develop such an opinion for the record. 

2.  Obtain from Dr. Jessie Te all records of treatment of the Veteran in November 2010 and December 2010, as authorized by the Veteran on his medical release form (VA Form 21-4142), signed and dated in March 2011.  

3.  Contact the MRMC and obtain any documentation (e.g., within the Veteran's progress/physicians' notes, discharge summary, or other applicable medical or administrative record) showing the non-VA facility made an attempt to request transfer of the Veteran to a VA facility (or another Federal facility with whom VA has an agreement to furnish health care services for veterans) between the time he was admitted to the MRMC on November 29, 2010 and when he was discharged on December 3, 2010.  All correspondence in that regard should be associated with the claims file.  

4.  Contact the VAMC Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, and obtain any documentation reflecting that the MRMC attempted to request transfer of the Veteran to the VA facility for continuation of treatment after he had been admitted to the MRMC on November 29, 2010.  All correspondence in that regard, to include any contact that the VAMC may have initiated with the MRMC, should be associated with the claims file.  The VAMC should also include any evidence as to whether it was available to accept transferring patients for the period from November 30, 2010 to December 3, 2010, if such information is available.

5.  Thereafter, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


